Citation Nr: 0843396	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-31 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Whether severance of the award of service connection for non-
Hodgkin's lymphoma was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel





INTRODUCTION

The veteran had active service from September 1961 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The evidence of record at the time of the October 2003 rating 
decision granting compensation for non-Hodgkin's lymphoma due 
to herbicide exposure did not contain any documentation 
showing that the veteran had served in Vietnam.  


CONCLUSION OF LAW

The criteria for restoration of service connection for non-
Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§ 1110, 
1116, 1131, 1155, 5103A, 5107(b), 5112(b)(6) (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.307, 
3.309 (West 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

In a claim involving the severance of previously granted 
service connection, judicial caselaw indicates that VCAA 
notice is not required, because the issue presented involves 
a claim for review of a prior final RO decision on the basis 
of clear and unmistakable error (CUE).  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002).  A matter implicating 
CUE is fundamentally different from any other kind of action 
in the VA adjudicative process because it is not a claim per 
se, but is a collateral attack on a final decision.  Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001).  The decision 
as to whether CUE has been committed must based upon the 
evidence then of record at the time of the decision being 
challenged.  Id.  Moreover, the regulation governing 
severance of service connection, 38 C.F.R. § 3.105(d), 
contains its own specific notice provisions, as discussed 
below in this decision.

In any event, however, the veteran had ample notice and 
assistance.  In January 2004, the RO sent him a letter 
informing him of its proposal to sever service connection for 
non-Hodgkin's lymphoma, enclosing a January 2004 rating 
decision explaining the basis for the proposed severance.  
The letter informed him that he could submit additional 
evidence, and the types of evidence needed to show that VA 
should not sever service connection.  The veteran was also 
informed he could request a hearing.  In addition, a March 
2004 letter informed the veteran that VA would be responsible 
for obtaining certain records, such as his unit logs and 
personnel records from the service department, and that he 
should send any pertinent evidence he might have to the RO.  

Thus, even if the VCAA were applicable herein, the contents 
of the January and March 2004 letters satisfied the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  Indeed, 
a pre-determination Informal Conference Report dated in March 
2004 indicates that the veteran met with a Decision Review 
Officer at the RO to discuss the matter, and that he has 
submitted numerous documents in support of his contention 
that he was present in Vietnam at some point, showing he was 
aware of the evidence needed.  In addition, the January 2004 
and April 2004 rating decisions, and the August 2005 SOC 
explained the basis for the RO's action, and the SOC provided 
him with an additional 60-day period to submit more evidence. 


Thus, it appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the appellant has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Accordingly, any 
presumption of error as to VCAA notice has been rebutted in 
this case.  See Sanders, supra.

In view of the foregoing, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Severance of Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in Vietnam and various diseases 
suspected to be associated with such exposure.  The NAS was 
to determine, to the extent possible, whether there was a 
statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in 
the Republic of Vietnam during the Vietnam era; and whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  The NAS was required to submit reports of 
its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007). 

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, direct 
service connection can be established if the record contains 
competent medical evidence of a current disease process with 
a relationship to exposure to an herbicide agent while in 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee at 1043-44.

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government)," and only after certain procedural safeguards 
have been met.  38 C.F.R. § 3.105(d); see also Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. 
App. 166 (1994).

Specifically, when severance of service connection is 
contemplated, a rating decision proposing severance will be 
prepared, setting forth all material facts and reasons.  The 
veteran will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. §§ 3.103(b)(2), 
3.105(d); see Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).  The Court has held that section 3.105(d) places the 
same burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, supra.

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993) (emphasis in original).

To support a conclusion that CUE was present under 38 C.F.R. 
§ 3.105(a) in a prior determination, a finding must be made 
that either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
incontrovertible and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and a determination that there was clear and 
unmistakable error must be based upon the record and law that 
existed at 


the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  However, it has 
also been held that, although the same standards apply in a 
determination of CUE error in a final decision under section 
3.105(a) and a determination as to whether a decision 
granting service connection was the product of CUE for the 
purpose of severing service connection under section 
3.105(d), the latter subsection does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480.

The Court has reasoned that, because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

B.  Facts and Analysis

In his original claim for disability benefits, in September 
2003, the veteran stated he had been in Vietnam from 1963 to 
1964, giving no more specific dates.  His separation 
document, DD Form 214, shows, with regard to "Foreign and/or 
Sea Service," 2 years, 6 months, and 14 days in USARPAC 
(U.S. Army, Pacific), but does not mention Vietnam.  He 
claimed service connection for non-Hodgkin's lymphoma, ADHD 
(attention deficit/hyperactivity disorder), and tinnitus.  
The latter two disorders were subsequently denied service 
connection.

The RO granted service connection for non-Hodgkin's lymphoma 
in an October 2003 rating decision.  The RO cited to the 
veteran's DD Form 214 as the basis for its decision, stating 
that the form reflected service in Vietnam during the Vietnam 
era, and then applying the presumptive provisions of 
38 C.F.R. § 3.307(a)(6) and 38 C.F.R. § 3.309(e).  In a 
January 2004 proposed rating decision, the RO advised the 
veteran of its intention to sever service connection for that 
disability.  In the April 2004 rating decision now on appeal, 
the RO determined that the grant of service connection for 
non-Hodgkin's lymphoma had been clearly and unmistakably 
erroneous, and effectuated the proposed severance.  

For the reasons discussed below, the Board finds that the 
October 2003 rating decision granting service connection for 
non-Hodgkin's lymphoma was clearly and unmistakably 
erroneous.  

First, a review of the evidence fails to show that the 
veteran served in Vietnam, such that the presumptive 
provisions of 38 C.F.R. § 3.307(a)(6) and 38 C.F.R. 
§ 3.309(e) would apply.  

The veteran's DD Form 214 fails to show any evidence that the 
veteran served in Vietnam.  Although the form indicates that 
the veteran had over two-and-a-half years of foreign and/or 
sea service, and further indicates that such service was in 
the Pacific region, the veteran did not receive a Vietnam 
Service Medal or other award which would indicate a 
possibility that he served in Vietnam.  There is no other 
indication on the form that the veteran ever set foot in 
Vietnam.

Next, the veteran's personnel records do not show service in 
Vietnam.  The records include the veteran's unit deployment 
records, and show that he served in the 25th Infantry 
Division and 25th Supply and Transport Battalion.  Section 5 
of his service record lists his service outside the 
continental United States, and shows that he departed from 
Hawaii to Thailand in May 1963, and it appears that he left 
Thailand close to the time he separated from service in 
September 1964.  Vietnam is not listed as one of the 
locations in which the veteran served outside the continental 
United States, nor is there any other indication in the 
personnel records that he served in Vietnam.  Moreover, a 
Form 3101 Print, dated in March 2004, reflects a reply from 
the service department to the RO stating that "there is no 
evidence in this veteran's file to substantiate any service 
in the Republic of Vietnam."


Thus, based upon the records considered at the time of the 
October 2003 rating decision (which are not contradicted by 
the service department's March 2004 information or any other 
competent evidence), a grant of service connection for non-
Hodgkin's lymphoma on a presumptive basis would be a clear 
and unmistakable error, as there is no showing that the 
veteran served in Vietnam.  

The Board as also considered the evidence submitted by the 
veteran since the October 2003 rating decision, to determine 
whether service in Vietnam has been shown.  The added 
evidence includes a copy of a card in a foreign language 
which states (in English) that it is to be used with the 
veteran's I.D. card.  The veteran stated that he had to carry 
this card with him while in Vietnam.  However, the RO stated 
in its August 2003 SOC that it was unable to translate the 
information on the card.  Further, the veteran's possession 
of the card does not show that he was in Vietnam.

Next, the veteran submitted a Pocket Guide to Vietnam.  As 
above, however, the veteran's possession of such a guide does 
not show that he was actually in Vietnam.  There are also 
pictures of someone, presumably the veteran, in and around 
what appear to be military trucks.  These pictures also do 
not credibly show Vietnam service.

Finally, there is a letter addressed to the Headquarters of 
Exercise DHANARAJATA from the Chief of SEATO Forces 
commending and encouraging the participants of that exercise.  
The veteran asserts, and the Board will accept as true for 
the purpose of this decision, that he participated in 
Exercise DHANARAJATA in Thailand.  The veteran further 
asserts that as part of this exercise, he performed several 
missions in Vietnam.  There is, however, simply no 
documentation of that latter contention.  

Therefore, having considered all the evidence of record, the 
Board finds that the presumptive provisions of 38 C.F.R. 
§ 3.307 and 3.309 do not apply, as there is no documentation 
showing the veteran served in Vietnam.  

The Board has also considered whether service connection 
exists on a non-presumptive basis.  However, the medical 
evidence does not contain any opinions linking the veteran's 
non-Hodgkin's lymphoma to exposure to Agent Orange or to 
military service.  Further, in establishing chronicity, the 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, 
however, there is no record of lymphoma until 2003, nearly 40 
years after his separation from service.  Thus, continuity of 
symptomatology has not been established here, either by the 
competent evidence or by the veteran's statements.  

The Board recognizes the sincerity of the veteran's belief 
that he has a disability at this time which was caused by 
exposure to herbicides during service.  However, the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, supra.

However, in this case the service treatment records and 
examinations show no indication that the veteran had symptoms 
or a diagnosis of lymphoma in service, and, as noted above, 
there was a 40-year gap in time between separation and the 
first complaints of problems.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).

The Board concludes that the October 2003 rating decision was 
based on CUE.  Specifically, the RO's statement that the 
veteran's DD Form 214 showed service in Vietnam, and the 
subsequent application of the presumptive provisions of the 
law and regulations to establish service connection, 
constituted incontrovertible error.  No evidence received 
before or after that erroneous decision has shown service in 
Vietnam or manifestation of non-Hodgkin's lymphoma for 
decades after the veteran's separation from service.  As a 
consequence, the severance of service connection was 
appropriate.  There is no basis for restoration of benefits. 


ORDER

Entitlement to restoration of service connection for non-
Hodgkin's lymphoma is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


